 



Exhibit 10.1
CINCINNATI BELL INC.
2006 – 2008 PERFORMANCE UNIT AGREEMENT
This Performance Unit Agreement (the or this “Agreement”) is made between
Cincinnati Bell Inc. (the “Company” and, together with all of its subsidiary
corporations and organizations, the “Employer”) and                      (the
“Employee”) and is effective as of                     . By signing this
Agreement, the Company and the Employee each agrees to all of the terms of this
Agreement.
Performance Unit Award
Under and pursuant to the Cincinnati Bell Inc. 1997 Long Term Incentive Plan
(the “Plan”), the Compensation Committee of the Company’s Board of Directors
(the “Committee”) hereby, on behalf of the Company and subject to the Employee
signing this Agreement and thereby agreeing to all of the terms of this
Agreement, agrees that, to the extent required by and in accordance with the
terms of this Agreement, the Company shall distribute common shares of the
Company (“Shares”) to or with respect to the Employee. As is described herein,
Shares will generally be distributed to the Employee pursuant to this Agreement
only if, among other things, certain performance goals are met by the Employer.
Terms Used In Agreement
The following terms are used in determining whether Shares are to be distributed
to the Employee under this Agreement and, if so, the number of Shares to be
distributed and shall have the meanings indicated below.

1.   “Free Cash Flow,” which is also known as “Cash Generation Target,” means,
for any Performance Period, the Employer’s cash provided by the Employer’s
operating activities, less (a) the Employer’s capital expenditures (as specified
in the Employer’s most recent capital plan) and other investing activities which
do not exceed $5 million, (b) the Company’s dividend payments and proceeds from
the issuance of equity securities, and (c) the Employer’s proceeds from the sale
of assets which exceed $5 million, for such Performance Period.   2.   “Free
Cash Flow Goal on Cumulative Basis” means:

         
for the 2006 Performance Period
  $    
for the 2006-2007 Performance Period
  $    
for the 2006-2008 Performance Period
  $    

3.   “Free Cash Flow Result” means, for any Performance Period, the quotient
produced by dividing (a) the actual Free Cash Flow for such Performance Period
by (b) the Free Cash Flow Goal on Cumulative Basis for such Performance Period
(with such quotient expressed as a percentage, to the nearest one-tenth of one
percent).

1



--------------------------------------------------------------------------------



 



4.   “Performance Period” means each period for which Shares may be distributed
under this Agreement. The Performance Periods are:

  a.   “2006 Performance Period,” which begins on January 1, 2006 and ends on
December 31, 2006;     b.   “2006-2007 Performance Period,” which begins on
January 1, 2006 and ends on December 31, 2007; and     c.   “2006-2008
Performance Period,” which begins on January 1, 2006 and ends on December 31,
2008.

5.   “Performance Unit Percentage” means:

  a.   for the 2006 Performance Period or the 2006-2007 Performance Period, the
Performance Unit Percentage that is determined for such Performance Period from
the following table (based on the Free Cash Flow Result for such Performance
Period):

          If Free Cash Flow Result for 2006     Performance Period or 2006-2007
  Then Performance Unit Percentage Performance Period Is:   for such Performance
Period Is:
Under 90%
    0 %
90%
    75 %
100% or higher
    100 %

  b.   for the 2006-2008 Performance Period, the Performance Unit Percentage
that is determined for such Performance Period from the following table (based
on the Free Cash Flow Result for such Performance Period):

          If Free Cash Flow Result for   Then Performance Unit Percentage
2006-2008 Performance Period Is:   for such Performance Period Is:
Under 90%
    0 %
90%
    75 %
100%
    100 %
110% or higher
    150 %

If the Free Cash Flow Result for a Performance Period is between 90% and 100%,
or between 100% and 110% (in the case of the 2006-2008 Performance Period), the
Performance Unit Percentage for such Performance Period shall be interpolated
from the above table (on the basis that the Performance Unit Percentage
increases from 75% to 100%, and then from 100% to 150% in the case of the
2006-2008 Performance Period, on a linear basis), to the nearest one-tenth of
one percent.

2



--------------------------------------------------------------------------------



 



6.   “Target Number of Shares on Cumulative Basis” means:

     
for the 2006 Performance Period
  ___Shares
for the 2006-2007 Performance Period
  ___Shares
for the 2006-2008 Performance Period
  ___Shares

Payment of and Conditions for Award
Except as is otherwise provided in the following parts of this Agreement, for
each Performance Period the Company shall, on the first March 15 that occurs
after the end of such Performance Period, distribute to the Employee a number of
Shares that is determined by:

1.   first multiplying (a) the Target Number of Shares on Cumulative Basis for
such Performance Period by (b) the Performance Unit Percentage for such
Performance Period (with the result of this clause 1 rounded to the nearest
whole number of Shares); and   2.   then subtracting, from the result obtained
in clause 1 above, the total number of Shares (if any) that the Company
distributed to the Employee pursuant to this Agreement for any earlier
Performance Period or Periods (except that the result of subtracting the number
of Shares described in this clause 2 from the result obtained in clause 1 above
shall not in any event be deemed to be less than zero Shares).

For each Performance Period, the Committee shall verify the Free Cash Flow and
the resulting number of Shares that the Company will distribute to the Employee
pursuant to this Agreement for such Performance Period within a reasonable
period after the end of such Performance Period (but in no event later than the
first March 15 that occurs after the end of such Performance Period).
Employment Termination Forfeiture Exception
Notwithstanding any of the provisions of the part of this Agreement that is
entitled “Payment of and Conditions for Award” but subject to the following
parts of this Agreement, if the Employee’s employment with the Employer
terminates for any reason, other than the Employee’s retirement or disability,
prior to March 15, 2009, then the Company shall not on or after the date of the
Employee’s termination of employment distribute any additional Shares (beyond
those, if any, distributed prior to such termination of employment) pursuant to
this Agreement and the Employee shall forfeit all of the Employee’s remaining
rights under this Agreement on the date of such termination of employment.
However, subject to the following parts of this Agreement, if the Employee’s
employment with the Employer terminates prior to March 15, 2009 by reason of the
Employee’s retirement or disability, then the provisions of the immediately
preceding paragraph do not apply and, instead, the provisions of the part of
this Agreement that is entitled “Payment of and Conditions for Award” shall
apply in determining the extent (if any) to which and when the Company will
distribute to the Employee any Shares pursuant to this Agreement.

3



--------------------------------------------------------------------------------



 



For all purposes of this Agreement, the Employee’s employment with the Employer
will be deemed to have terminated when the Employee’s status as an employee on
an active employee payroll maintained by the Employer for payment and
withholding purposes ends.
Also for all purposes of this Agreement, the Employee’s termination of
employment with the Employer shall be deemed to occur because of “retirement”
only if such employment terminates (a) after the Employee either has both
attained at least age 55 and completed at least 10 years of employment with the
Employer or has become eligible for retiree medical coverage under an Employer
health care plan and (b) other than by reason of the Employee’s fraud,
misappropriation or embezzlement, gross insubordination, failure to perform in
good faith the Employee’s assigned duties, or any other reason for which a
termination of employment would be deemed for “cause” under any employment
agreement between the Employee and the Employer that is in effect at the time of
the Employee’s termination of employment with the Employer.
Further, for all purposes of this Agreement, the Employee’s termination of
employment with the Employer shall be deemed to occur because of “disability”
only if the Committee determines that such employment terminates because the
Employee is unable to perform all of the duties of the Employee’s then current
position with the Employer because of a physical or mental condition and that
such inability to perform such duties is reasonably expected to be permanent. In
order to make such a determination of the Employee’s disability, the Committee
may in its discretion require that the Employee’s condition of disability at the
time of such termination of employment be certified to by a physician chosen or
approved by the Committee or that the Employee present evidence that the
Employee has been determined by the U.S. Social Security Administration to have
been disabled at the time of such termination of employment.
Special Change in Control or Death Benefit Provision
Notwithstanding any of the provisions of the part of this Agreement that is
entitled “Employment Termination Forfeiture Exception” or any of the provisions
of the Plan but subject to the following parts of this Agreement, if a change in
control of the Company occurs (a) on or after January 1, 2009 and prior to
March 15, 2009 and (b) prior to the Employee forfeiting all of the Employee’s
rights under this Agreement, then, regardless of whether or not the Employee’s
employment with the Company terminates after such change in control and prior to
March 15, 2009, the provisions of the part of this Agreement that is entitled
“Payment of and Conditions for Award” shall apply in determining the extent (if
any) to which and when the Company will distribute to the Employee Shares
pursuant to this Agreement for the 2006-2008 Performance Period.
Similarly, notwithstanding any of the provisions of the part of this Agreement
that is entitled “Employment Termination Forfeiture Exception” but subject to
the following parts of this Agreement, if the Employee’s death occurs while the
Employee is still employed by the Employer (and still treated as an employee on
an active employee payroll maintained by the Employer for payment and
withholding purposes) and on or after January 1, 2009 and prior to March 15,
2009, then the provisions of the part of this Agreement that is entitled
“Payment of and Conditions for Award” shall apply (but as if the Employee’s
beneficiary were the Employee)

4



--------------------------------------------------------------------------------



 



in determining the extent (if any) to which and when the Company will distribute
to the Employee’s beneficiary Shares pursuant to this Agreement for the
2006-2008 Performance Period.
In addition, notwithstanding any of the provisions of the parts of this
Agreement that are entitled “Payment of and Conditions for Award” and
“Employment Termination Forfeiture Exception” or any of the provisions of the
Plan but subject to the following parts of this Agreement, if either a change in
control of the Company or the Employee’s death occurs prior to January 1, 2009,
then the Company shall, on the date of the Company’s change in control or the
Employee’s death, distribute to the Employee (or, in the case of the Employee’s
death, to the Employee’s beneficiary) pursuant to this Agreement a number of
Shares that is equal to: (a) the Target Number of Shares on Cumulative Basis for
the 2006-2008 Performance Period; less (b) the total number of Shares (if any)
that the Company distributed to the Employee pursuant to this Agreement for any
Performance Period or Periods that ended before the change in control of the
Company or the Employee’s death (except that the result of subtracting the
number of Shares described in this clause (b) from the number of Shares
described in clause (a) above shall not in any event be deemed to be less than
zero Shares).
For purposes hereof, a “change in control” of the Company shall have the meaning
ascribed to such term under the Plan, as such term may be amended in order to
satisfy the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).
In connection with the portion of the foregoing provisions of this part of the
Agreement that deals with a change in control of the Company, by signing this
Agreement the Company and the Employee each acknowledges that such party
understands that:

1.   Section 13 of the Plan requires that, in the event of a change in control
of the Company, the Company will distribute to the Employee pursuant to this
Agreement a number of Shares equal to the product produced by multiplying
(a) the then full present value of this Agreement by (b) a fraction having a
numerator equal to the number of calendar months that in whole or in part occur
in the 2006-2008 Performance Period up to but not beyond the date of the
Company’s change in control and a denominator equal to 36, unless both such
result is amended by this Agreement and, in the event such amendment is
materially adverse to the Employee, the Employee consents to such amendment; and
  2.   the foregoing provisions of this part of the Agreement amend the
provisions of the Plan with respect to the number of Shares that the Company
will distribute to the Employee pursuant to this Agreement in the event of a
change in control of the Company in a manner that generally is favorable to the
Employee but in certain circumstances (particularly when the change in control
occurs near the end of the 2006-2008 Performance Period and the Free Cash Flow
Result for such Performance Period is likely to exceed 100% by a significant
margin) may be materially adverse to the Employee.

By signing this Agreement, the Company and the Employee each specifically
consents to the amendment of the provisions of the Plan by the foregoing
provisions of this “Special Change in Control or Death Benefit Provision” part
of the Agreement with respect to the number of Shares

5



--------------------------------------------------------------------------------



 



that the Company will distribute to the Employee pursuant to this Agreement in
the event of a change in control of the Company.
Beneficiary
For all purposes of this Agreement, the Employee’s “beneficiary” shall be the
person or entity designated by Employee, in a writing delivered prior to the
Employee’s death to the Company’s Director of Compensation and Benefits, to be
the Employee’s beneficiary under this Agreement.
Should the Employee die prior to designating a beneficiary, then the Employee’s
beneficiary for purposes of this Agreement shall be deemed to be the Employee’s
surviving spouse or, if none, the Employee’s estate.
Forfeiture Provision
Subject to the immediately following part of this Agreement, except for those
Shares that the Company distributes or distributed to the Employee pursuant to
the foregoing provisions of this Agreement on or prior to the earliest of the
dates set forth below, all of the Employee’s rights under this Agreement,
including the Employee’s rights to receive any further Shares, automatically
will be forfeited upon the earliest of:

1.   March 15, 2009;   2.   the date that the Employee’s employment with the
Employer terminates for any reason (other than when such termination either is
because of the Employee’s retirement, disability, or death or occurs after the
Company’s change in control); or   3.   the earlier of the date of the Company’s
change in control or the date of the Employee’s death (except that this clause 3
shall not apply if the earlier of such dates occurs after December 31, 2008).

Effect of Employment Agreement
Notwithstanding any of the provisions of the foregoing parts of this Agreement,
if the provisions of a written employment agreement between the Company and the
Employee would require that the Company distribute to the Employee any Shares
pursuant to this Agreement on a date that occurs on or before the date that the
Company distributes to the Employee such Shares or the Employee’s rights under
this Agreement are forfeited under the provisions of the foregoing parts of this
Agreement, or would require that the Employee be deemed to be employed by the
Employer until a date later than the actual date on which the Employee’s
employment with the Employer terminates for purposes of determining the extent
to which and the date on which the Company will distribute to the Employee any
Shares pursuant to this Agreement or the Employee’s rights under this Agreement
will be forfeited, then such employment agreement provisions shall control (and
shall be deemed an amendment to this Agreement and incorporated herein by
reference).

6



--------------------------------------------------------------------------------



 



Distribution of Shares and Stock Certificates
For all purposes of this Agreement, the Company shall be deemed to have
distributed Shares to the Employee (or the Employee’s beneficiary) pursuant to
this Agreement as of any date by transferring the ownership of such Shares on
the Company’s records to the Employee (or, if applicable, the Employee’s
beneficiary) on such date. Such transfer shall make the Employee (or, if
applicable, the Employee’s beneficiary) the legal owner of such Shares.
Further, on or as soon as possible after any date on which the Company transfers
the ownership of any Shares on the Company’s records to the Employee (or, if
applicable, the Employee’s beneficiary) pursuant to this Agreement, one or more
stock certificates which evidence such Shares shall be issued by the Company to
the Employee (or, if applicable, to the Employee’s beneficiary).
Withholding Requirements
The Employer shall satisfy all federal, state, and local tax withholding
requirements related to the Company’s distribution of any Shares pursuant to
this Agreement. The Company shall satisfy such tax withholding requirements by,
without any advance notice having to be given to the Employee (or the Employee’s
beneficiary), either:

1.   withholding an amount sufficient to meet such requirements from any amounts
payable to or with respect to the Employee by the Employer other than by reason
of this Agreement;   2.   retaining Shares having a fair market value sufficient
to meet such requirements from the Shares that the Company would otherwise
distribute pursuant to this Agreement; or   3.   combining the methods described
in clauses 1 and 2 above.

The Employer may choose the method by which such tax withholding requirements
shall be satisfied, in its sole discretion.
Deferral Or Receipt of Award
Notwithstanding any other provisions hereof to the contrary, the Employee may
defer the receipt of (and federal income tax on) any Shares that the Company
would otherwise distribute to the Employee pursuant to this Agreement to the
extent permitted under the terms of the Company’s Cincinnati Bell Inc. Executive
Deferred Compensation Plan (the “Deferred Compensation Plan”) and applicable
law, including the requirements of Section 409A of the Code, by following the
deferral procedures set forth in the provisions of the Deferred Compensation
Plan (as they are amended to satisfy the requirements of Section 409A of the
Code).
In general, but subject to the terms of the Deferred Compensation Plan as
amended to meet the requirements of Code Section 409A, the Employee may elect to
defer the receipt of any Shares otherwise distributable under this Agreement
provided such deferral election is made:

7



--------------------------------------------------------------------------------



 



1.   by June 30, 2006 as to Shares otherwise distributable for the 2006
Performance Period;   2.   by June 30, 2007 as to Shares otherwise distributable
for the 2006-2007 Performance Period; or   3.   by June 30, 2008 as to Shares
otherwise distributable for the 2006-2008 Performance Period.

Regulatory Compliance
Notwithstanding any other provision of this Agreement, Shares may be distributed
by the Company under this Agreement at any time only upon full compliance with
all then-applicable requirements of law and the requirements of the exchange
upon which Shares may then be traded.
Investment Representation
The Employee represents and agrees that if the Employee is distributed any
Shares at a time when there is not in effect under the Securities Act of 1933 a
registration statement pertaining to the Shares and there is not available for
delivery a prospectus meeting the requirements of Section 10(A)(3) of such Act:

1.   the Employee will accept and receive such Shares for the purpose of
investment and not with a view to their resale or distribution;   2.   that upon
such receipt, the Employee will furnish to the Company an investment letter in
form and substance satisfactory to the Company;   3.   prior to selling or
offering for sale any such Shares, the Employee will furnish the Company with an
opinion of counsel satisfactory to the Company to the effect that such sale may
lawfully be made and will furnish the Company with such certificates as to
factual matters as the Company may reasonably request; and   4.   that
certificates representing such Shares may be marked with an appropriate legend
describing such conditions precedent to sale or transfer.

Adjustments
If, after the date of this Agreement, the common shares of the Company are, as a
result of a merger, reorganization, consolidation, recapitalization,
reclassification, split-up, spin-off, separation, liquidation, stock dividend,
stock split, reverse stock split, property dividend, share repurchase, share
combination, share exchange, issuance of warrants, rights, or debentures, or
other change in the corporate structure of the Company, increased or decreased
or changed into or exchanged for a different number or kind of shares of stock
or other securities of the Company or of another organization, then:

8



--------------------------------------------------------------------------------



 



1.   there automatically shall be substituted for each Share that is still
subject to this Agreement the number and kind of shares of stock or other
securities into which each such Share is changed or for which each such Share is
exchanged; and   2.   the Company shall make such other adjustments to the
securities subject to provisions of the Plan and this Agreement as may be
appropriate and equitable.

Notices
Any notice to the Company relating to this Agreement must be in writing and
delivered in person or by registered mail to the Company at the following
address, Cincinnati Bell Inc., 201 East Fourth Street, Cincinnati, Ohio 45202,
Attention: Director of Compensation and Benefits, or at such other address as
the Company has designated by notice.
Any notice to the Employee or other person or persons succeeding to the
Employee’s interest must be delivered to the Employee or such other person or
persons at the Employee’s address on record with the Company or such other
address as is specified in a notice filed with the Company.
Determinations of the Committee Final
Any dispute or disagreement which arises under, as a result of, or in any way
relates to the interpretation or construction of this Agreement shall be
determined by the Committee. The Employee hereby agrees to accept any such
determination as final, binding, and conclusive for all purposes.
Successors
All rights under this Agreement are personal to the Employee and are not
transferable except that, in the event of the Employee’s death, such rights are
transferable to the Employee’s legal representatives, heirs, or legatees.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns and the Employee and the Employee’s legal
representatives, heirs, and legatees.

9



--------------------------------------------------------------------------------



 



Obligations of the Company
The liability of the Company under the Plan and this Agreement is limited to the
obligations set forth therein. No term or provision of the Plan or this
Agreement shall be construed to impose any liability on the Company in favor of
the Employee with respect to any loss, cost, or expense which the Employee may
incur in connection with or arising out of any transaction in connection
therewith.
No Guarantee of Employment
The granting of this Agreement to the Employee does not constitute a contract of
employment and does not give the Employee the legal right to be continued as an
employee of the Employer. The Employer may deal with the Employee and the terms
of the Employee’s employment as if this Agreement did not exist.
Governing Law
This Agreement will be governed by and interpreted in accordance with the laws
of the State of Ohio.
Plan
This Agreement is issued under the Plan, the Cincinnati Bell Inc. 1997 Long Term
Incentive Plan. Except as is otherwise specifically provided herein, this
Agreement is subject to all of the terms of the Plan and the provisions of the
Plan shall control if there is any conflict between the Plan and this Agreement
and with respect to any matters that are not addressed in this Agreement. The
Plan is incorporated by reference and made a part of this Agreement.
Entire Agreement
This Agreement and the Plan supersede any other agreement, whether written or
oral, that may have been made or entered into by the Employer and the Employee
relating to the Shares that are subject to this Agreement. This Agreement and
the Plan constitute the entire agreement by the parties with respect to such
matters, and there are no agreements or commitments except as set forth herein
and in the Plan.
Captions; Counterparts
The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument.

10



--------------------------------------------------------------------------------



 



IN ORDER TO GRANT THIS PERFORMANCE UNIT AWARD, the Company and the Employee have
caused this Agreement to be duly executed as of the dates noted below and, by
signing below, agree to all of the terms of this Agreement.

                      EMPLOYEE:       CINCINNATI BELL INC.    
 
                   
 
          By                         
 
            Phillip R. Cox — Chairman of the Board of Directors    
Date
                   
 
                   
 
                   
 
          Date      
 
                   

11